NUMBER 13-19-00414-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


 BRAYAN OLIVER MELCHOR,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 430th District Court
                        Of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
               Before Justices Hinojosa, Perkes, and Tijerina
                             Order Per Curiam

      Currently pending before the Court is appellant's motion for pro se access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before Wednesday, August 26,
2020, and it is FURTHER ORDERED that the trial court notify this Court as to the date

upon which the appellate record was made available to appellant. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall have thirty (30) days from the day the

appellate record was first made available to him to file his pro se brief with this Court. The

State shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of August, 2020.